James Advantage Funds 1349 Fairground Road Xenia, Ohio 45385 November 4, 2016 U.S. Securities and Exchange Commission Public Filing Desk Judiciary Plaza treet, NE Washington, DC 20549 Re: James Advantage Funds (the “Trust”) File Nos.: 333-37277 811-8411 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this is a certification that the Prospectuses and Statement of Additional Information with respect to the above-referenced Trust effective November 1, 2016, do not differ from those filed electronically in the Post-Effective Amendment No. 41 on October 28, 2016. Sincerely, /s/ Thomas L. Mangan Thomas L. Mangan Secretary
